THE THIRTEENTH COURT OF APPEALS

                                   13-18-00582-CR


                                  Dwane Earl Palmer
                                          v.
                                  The State of Texas


                                 On Appeal from the
                County Court at Law No 2 of McLennan County, Texas
                          Trial Cause No. 20163266CR2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 27, 2019